Title: Hutchins G. Burton to Thomas Jefferson, 2 April 1817
From: Burton, Hutchins Gordon
To: Jefferson, Thomas


          
            Dear Sir,
            Halifax, April 2. 1817.—
          
          I have purchased for you, a barrel of Wine two years old.—I think it much better than the barrel I sent Mr Eppes—I shall forward it by the first opportunity to Richmond—I hope it may not be adulterated, as the Waggonners sometimes take the liberty of playing tricks with articles of this kind, confided to their care,—It will not be necessary to give Mr Gibson any instructions about a draft on my account, as Mr Eppes & myself have considerable dealing, we can adjust the matter at any time—I gave $26 for the barrel—I will make arrangements with Mr Pettigrew an old schoolmate of mine, in the course of the present summer, to furnish you with a regular supply, by the way of Norfolk.—I had written to him, but he is now at Newyork.—I shall be on the seaboard in June or July,—the Legislature have appointed Commissioners for the purpose of ascertaining if it is possible to effect a direct passage to sea.—Accept of my Sincere wishes for your health & happiness—
          
            I am, with respect your obt. sevt—
            H G. Burton
          
        